Citation Nr: 1512560	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

This matter was previously before the Board in March 2014, at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives as to the issues decided here and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's peripheral neuropathy was not caused or aggravated by his service-connected disabilities and is not related to active military service.

2.  The most probative evidence of record shows that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected disabilities and is not related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in May 2007 and June 2010 letters to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified and the Board is not aware of any additional outstanding evidence in this matter that could be used to substantiate his claim.  

In April 2014, the Veteran was afforded a VA examination to assess the nature and etiology of his peripheral neuropathy and erectile dysfunction.  The VA examination is adequate to adjudicate the Veteran's claims, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has maintained that his peripheral neuropathy of the lower extremities and erectile dysfunction are secondary to his service-connected disabilities, notably Type II diabetes mellitus and posttraumatic stress disorder (PTSD).  

The Veteran's August 1966 Report of Medical Examination report reflects that the Veteran did not have any abnormal findings related to either peripheral neuropathy or erectile dysfunction upon entrance onto active duty service.  A December 1968 service treatment record reflects that the Veteran had a redundant foreskin and a long history of pain during sexual relations.  The examiner noted a provisional diagnosis of "elective circumcision."  The Veteran's July 1969 separation examination report is also silent with respect to any diagnoses related to peripheral neuropathy or erectile dysfunction.  A review of the remainder of the Veteran's service treatment records did not show complaints or treatment for either erectile dysfunction or peripheral neuropathy.

On VA examination in March 2007, the Veteran indicated that his diabetes had been discovered approximately a year and a half earlier.  He had occasional tingling in his extremities and "complete impotency" for five to six years.  A neurological examination was negative.  The VA examiner provided a diagnosis of erectile dysfunction but did not opine as to the etiology of the condition.  There was no finding of peripheral neuropathy noted in the examination report. 

On VA examination in June 2007, the Veteran stated that he had erectile dysfunction for the past five to six years.  The examiner noted that the Veteran had both diabetes mellitus and hypertension which did affect sexual function.  As for the Veteran's claims of peripheral neuropathy, he stated he began to have a tingling sensation in his feet bilaterally about five years ago.  He also described a concurrent burning sensation and stated he has occasional numbness and symptoms that appear to be increasing in severity.  The VA examiner diagnosed the Veteran with erectile dysfunction  and peripheral neuropathy but concluded that it was less likely than not that either condition was caused by his service-connected diabetes mellitus because both disorders had been present for five to six years, whereas diabetes mellitus had only been present for one to two years. 

In August 2007, the Veteran's private doctor provided a statement indicating that he had diagnosed the Veteran with diabetes mellitus, which was treated solely with restricted diet.  Peripheral neuropathy and erectile dysfunction were listed as "complications" of the Veteran's diabetes. 

In a September 2007 VA psychiatry note, the physician noted that the Veteran was complaining of erectile dysfunction, secondary to taking Paxil.  A November 2007 psychiatry note indicates that the Veteran's erectile dysfunction preceded taking Paxil, but the Paxil worsened his erectile dysfunction.

The Veteran was again afforded a VA examination in July 2010 for both his erectile dysfunction and peripheral neuropathy claims.  The examiner diagnosed the Veteran with "minimal peripheral neuropathy" that he concluded was not caused by the Veteran's diabetes.  In support of this conclusion, the examiner stated that peripheral neuropathy began several years prior to the diagnosis of very mild, diet-controlled Type II diabetes mellitus.  The VA examiner also diagnosed the Veteran with erectile dysfunction but concluded that the condition was more likely caused by non-service connected hypertension and testicular atrophy.  The examiner stated that the Veteran's erectile dysfunction was not caused by his diabetes because erectile dysfunction began years before the Veteran's diabetes diagnosis.

In April 2014, the Veteran was again afforded a VA examination and opinion for his erectile dysfunction and peripheral neuropathy.  Upon examination, the examiner stated that the Veteran reported no sensation in a very spotty/patchy distribution over all four extremities that was not consistent with a central or peripheral nervous systemic condition.  The examiner concluded that the Veteran did not have either upper extremity or lower extremity diabetic peripheral neuropathy.  The examiner did note that the Veteran was diagnosed during his July 2010 VA examination with very minimal neuropathy and stated there was no objective medical evidence that this neuropathy has been aggravated by diabetes or any other service-connected condition.

As for the Veteran's erectile dysfunction, the VA examiner concluded that it was not due to or caused by a service-connected disability, to specifically include the Veteran's service-connected diabetes mellitus, PTSD, and residuals of a gunshot wound.  In support of the conclusion, the examiner stated that erectile dysfunction was not caused by residuals of a gunshot wound, and the onset of erectile dysfunction occurred prior to the Veteran's diagnoses of diabetes and PTSD.  Further, the Veteran's erectile dysfunction was not aggravated by either diabetes or PTSD.  The examiner noted that the Veteran's erectile dysfunction stabilized in 2008 prior to the onset of diabetes.  There was no objective evidence in the medical record that erectile dysfunction worsened after the onset of diabetes.  The VA examiner does note that erectile dysfunction was initially affected/worsened by the Veteran's PTSD medication Paroxetine, however, with a change in erectile dysfunction medication, the Veteran's erectile dysfunction returned to baseline and was not permanently worsened.  In a September 2014 addendum opinion, the VA examiner also concluded that the Veteran's erectile dysfunction was not aggravated by his service-connected residuals of a gunshot wound, stating that such residuals will not aggravate the Veteran's erectile dysfunction and that there is "no direct correlation between" erectile dysfunction and residuals of a gunshot wound.

The Board finds the opinions of the July 2010, April 2014 and September 2014 VA examiner opinions are entitled to great probative weight.  These opinions were provided following examination of the Veteran and a review of the claims file.  The examiners addressed the Veteran's assertions as to the respective origins of his erectile dysfunction and peripheral neuropathy, and the VA examiners provided adequate rationales for the conclusions reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's erectile dysfunction and peripheral neuropathy.

The Board finds that service connection for the Veteran's erectile dysfunction and peripheral neuropathy claims are not warranted on a secondary basis.  The preponderance of the evidence weighs against a finding that the Veteran's erectile dysfunction or peripheral neuropathy are either due to or aggravated by his various service-connected disabilities.  

The Board acknowledges the Veteran's belief that his erectile dysfunction and peripheral neuropathy are related to his service-connected disabilities.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although the Veteran has not maintained that his peripheral neuropathy  or erectile dysfunction are directly related to active service, the Board has nonetheless considered whether the Veteran is entitled to service connection on a direct basis for either of these conditions.  The Veteran's service treatment records show no evidence of any complaints, treatment or diagnoses for any of these conditions.  

Post-service treatment records show that the Veteran is currently diagnosed with peripheral neuropathy and erectile dysfunction.  However, the Veteran has not presented any evidence showing that either of these conditions manifested within one year of discharge from service or are otherwise related to active duty.  Therefore, the Board finds that service connection is not warranted on either a direct or presumptive basis and must be denied.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for peripheral neuropathy of the lower extremities and erectile dysfunction on either a direct basis or as secondary to service-connected diabetes mellitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).










ORDER

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for erectile dysfunction is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


